Citation Nr: 1816448	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  10-04 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected survivor's pension benefits on and after January 1, 2010.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1956 to March 1976.  He died in January 2008.  The appellant is the Veteran's surviving spouse.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, but was most recently certified to the Board by the RO in Philadelphia, Pennsylvania.  In the February 2009 administrative decision, the RO denied nonservice-connected survivor's pension benefits.  

In her February 2010 substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  In an April 2013 statement, the appellant's representative withdrew the request for a hearing.  The Board therefore deems the hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2017).  

In a May 2013 decision, in pertinent part, the Board divided the nonservice-connected survivor's pension claim, denying it prior to January 1, 2010 and remanding it on and after January 1, 2010.  The Board remanded this issue again in September 2017.  

The appellant has been represented by the private attorney identified on the title page since January 2010.  In October 2011 and February 2012, an attorney from the same firm submitted correspondence in which she attempted to withdraw as the attorney of record.  Because the appeal had already been certified to the Board prior to receipt of that communication, and there was nothing to indicate that the appellant had revoked the attorney's representation, the Board notified the attorney in November 2012 that she could not withdraw without filing a proper motion in accordance with 38 C.F.R. § 20.608 (2017).  In its May 2013 decision, the Board again advised the attorney of these circumstances.  The same attorney who sent the October 2011 and February 2012 letters responded in May 2013 by sending an identically-worded withdrawal letter instead of a motion.  In its September 2017 decision, the Board again advised the attorney that she could not withdraw without a motion.  The attorney who sent the previous letters responded in November 2017 by sending another identically-worded letter instead of a motion.  VA has yet to receive a motion to withdraw from the attorney identified on the title page or the attorney from the same firm who has sent four withdrawal letters.  The Board therefore finds that, absent a motion to withdraw, the attorney identified on the title page remains the attorney of record for the appellant in this matter.  


FINDINGS OF FACT

1.  The appellant does not have any dependent children.  

2.  On and after January 1, 2010, the appellant's countable annualized income has exceeded the maximum annual pension rate.  


CONCLUSION OF LAW

The appellant's annual countable income on and after January 1, 2010 is excessive for the purposes of establishing eligibility for nonservice-connected survivor's pension benefits.  38 U.S.C. §§ 101, 1503, 1541, 5312 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.50, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the appellant nor her attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The appellant is seeking entitlement to nonservice-connected survivor's pension benefits.  In this regard, nonservice-connected survivor's pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C. § 1541 (a).  In its May 2013 decision, the Board found that the Veteran's death was not service-connected.  

Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 (2017) and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 3.3 (b)(4).  Because, as described in detail below, the appellant does not meet the income requirements, it is unnecessary for the Board to consider whether she met the net worth requirements.  

The Veteran in this case served on active duty from March 1956 to March 1976, which included service during the Vietnam War.  See 38 U.S.C. § 101 (11), (29).  The Veteran died in January 2008.  The appellant is the Veteran's surviving spouse.  See 38 U.S.C. § 101 (3); 38 C.F.R. § 3.50 (b) (2017).  Therefore, as the Veteran served during a period of war, in order to be entitled to nonservice-connected death pension benefits, the appellant must only meet the specific income and net worth requirements outlined below for each of the pension years on appeal.  See 38 U.S.C. § 1541; 38 C.F.R. § 3.3 (b)(4).  

With respect to annual income requirements, the MAPR is increased periodically and reported in the Federal Register. 38 U.S.C. §§ 1541, 5312; 38 C.F.R. § 3.3; see also VA Adjudication Procedure Manual, (M21-1), V.iii.1.E.2.b (referencing Veterans Pension Rate Table, http://www.benefits.va.gov/pension/current_rates_veteran _pen.asp).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C. § 1503(a); see also 38 C.F.R. § 3.271(a).

Social Security Administration (SSA) benefits and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses of the claimant in excess of five percent of the applicable MAPR, which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  See 38 C.F.R. § 3.272 (g)(2)(iii).

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; and profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

In March 2009 and March 2016 statements, the appellant reported that her only income was in the form of SSA benefits.  The record also contains information from SSA about the amount of the appellant's SSA benefit income through the end of 2017.  In the March 2016 statement, the appellant reported that her only child was born in 1959.  

In 2010 and 2011, the appellant's SSA benefit income was $1,156 per month or $13,878 annually, minus Medicare premiums of $96 per month or $1,157 annually, for a total of $12,721.  The MAPR for 2010 and 2011 for a surviving spouse with no dependents was $11,830.  Veterans Pension Rate Table, https://benefits.va.gov/PENSION/rates_veteran_pen09.asp.

In 2012, the appellant's SSA benefit income was $1,198 per month or $14,375 annually, minus Medicare premiums of $100 per month or $1,199 annually, for a total of $13,176.  The MAPR for 2012 for a surviving spouse with no dependents was $12,256.  Veterans Pension Rate Table, https://benefits.va.gov/PENSION/rates_veteran_pen11.asp.

In 2013, the appellant's SSA benefit income was $1,219 per month or $14,627 annually, minus Medicare premiums of $105 per month or $1,259 annually, for a total of $13,368.  The MAPR for 2013 for a surviving spouse with no dependents was $12,465.  Veterans Pension Rate Table, https://benefits.va.gov/PENSION/rates_veteran_pen12.asp.

In 2014, the appellant's SSA benefit income was $1,237 per month or $14,843 annually, minus Medicare premiums of $105 per month or $1,259 annually, for a total of $13,584.  The MAPR for 2014 for a surviving spouse with no dependents was $12,652.  Veterans Pension Rate Table, https://benefits.va.gov/PENSION/rates_veteran_pen13.asp.

In 2015 and 2016, the appellant's SSA benefit income was $1,258 per month or $15,096 annually, minus Medicare premiums of $105 per month or $1,259 annually, for a total of $13,836.  The MAPR for 2015 and 2016 for a surviving spouse with no dependents was $12,868.  Veterans Pension Rate Table, https://benefits.va.gov/PENSION/rates_veteran_pen14.asp.

In 2017, the appellant's SSA benefit income was $1,261 per month or $15,132 annually, minus Medicare premiums of $108 per month or $1,296 annually, for a total of $13,836.  The MAPR for 2013 for a surviving spouse with no dependents was $12,907.  Veterans Pension Rate Table, https://benefits.va.gov/PENSION/rates_veteran_pen16.asp.

In light of the foregoing, the appellant is not entitled to payment of VA nonservice-connected survivor's pension benefits because her income has consistently exceeded the legal limit, even after deducting the cost of her Medicare premiums.  

Although recognizing the Veteran's honorable wartime service and the appellant's application for pension, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C. § 7104(c) (2012).  In this case, the law passed by Congress specifically prohibits the payment of VA nonservice-connected survivor's pension benefits when the appellant's income exceeds certain levels.   Because the appellant's annual countable income exceeds the statutory limit, she is not legally entitled to payment of VA nonservice-connected survivor's pension benefits, regardless of the Veteran's honorable wartime service or any financial hardship.  Therefore, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected survivor's pension benefits on and after January 1, 2010 is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


